DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated  by RN 1351473-61-8 REGISTRY, 21 Dec 2011.


    PNG
    media_image1.png
    255
    353
    media_image1.png
    Greyscale


1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by RN L351507-41-9  REGISTRY, 21 Dec 2011,


    PNG
    media_image2.png
    231
    385
    media_image2.png
    Greyscale


Claim(s) 1,4,7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hu et al.( Preparation of the aromatic ring-containing compoundsand their pharmaceutical use(CN 108314680A,20180724). 

Hu et al. teach:


    PNG
    media_image3.png
    234
    391
    media_image3.png
    Greyscale
(see abstract).
Instant formulation claims 4 and 7 only requiring the instant compound of formula (I) set forth intended uses “for controlling harmful organisms” and “for controlling or . 

Claim(s) 1,3,4,7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yoshizumi et al.( Bioorganic & Medicinal Chemistry Letters, 2008,18(13), 3778-3782).


Yoshizumi et al. teach:



    PNG
    media_image4.png
    219
    340
    media_image4.png
    Greyscale
(see abstract).

Instant formulation claims 4 and 7 only requiring the instant compound of formula (I) set forth intended uses “for controlling harmful organisms” and “for controlling or exterminating endoparasites” respectively are anticipated since the intended uses recited in the claims do not alter the chemical component(s) in the formulation claim


Claim(s) 1,4,7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Indrasena et al.( Journal of Photochemistry and Photobiology, B: Biology(2017), 168, 89-97).






    PNG
    media_image5.png
    223
    253
    media_image5.png
    Greyscale
(see abstract).

Instant formulation claims 4 and 7 only requiring the instant compound of formula (I) set forth intended uses “for controlling harmful organisms” and “for controlling or exterminating endoparasites” respectively are anticipated since the intended uses recited in the claims do not alter the chemical component(s) in the formulation claim.

Claim(s) 1,3,4,7 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Smith(USPN 7759367; 07/20/2010).



Smith teaches:



    PNG
    media_image6.png
    276
    272
    media_image6.png
    Greyscale
(see abstract and claims).

Instant formulation claims 4 and 7 only requiring the instant compound of formula (I) set forth intended uses “for controlling harmful organisms” and “for controlling or exterminating endoparasites” respectively are anticipated since the intended uses recited in the claims do not alter the chemical component(s) in the formulation claim.


Claim(s) 1,4,7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Barreiro et al.( BR 9902960A;20010821).



Barreiro et al. teach:



    PNG
    media_image7.png
    172
    228
    media_image7.png
    Greyscale
 (see abstract).

Instant formulation claims 4 and 7 only requiring the instant compound of formula (I) set forth intended uses “for controlling harmful organisms” and “for controlling or exterminating endoparasites” respectively are anticipated since the intended uses recited in the claims do not alter the chemical component(s) in the formulation claim.

Claim(s) 1,4,7 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Nebel et al.(USPN 6204221; 03/20/2001).



Nebel teaches:


    PNG
    media_image8.png
    208
    294
    media_image8.png
    Greyscale

(see abstract, columns 53-54 compound I-31 and compound; column 60 compound 484).

Instant formulation claims 4 and 7 only requiring the instant compound of formula (I) set forth intended uses “for controlling harmful organisms” and “for controlling or exterminating endoparasites” respectively are anticipated since the intended uses recited in the claims do not alter the chemical component(s) in the formulation claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for instant compounds of formula I where Ar1 and Ar2 are 5-6 membered heteroaryl ring comprising only N atoms, does not reasonably provide enablement for instantly claimed compounds of formula I where Ar1 and Ar2 are 5-6 membered heteroaryl ring comprising O and S atoms as well as combination of N atom(s) and O or S atom(s).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. Additional experimentation is needed to make and use the compounds of formula I where Ar1 and Ar2 are 5-6 membered heteroaryl ring comprising O and S atoms as well as combination of N atom(s) and O or S atom(s) are effective at controlling organisms. The Specification clearly demonstrates through activity testing that instant  compounds of formula I where Ar1 and Ar2 are 5-6 membered heteroaryl ring comprising only N atoms are effective at controlling organisms. The single instant compound of Formula I comprising thienyl ring(compound 1-15) is not sufficient to make claim to the broad structure of instant formula I where Ar1 and/or Ar2 is a heteroaryl ring(s) comprising sulfur. In addition, the Specification provides no activity for Compound 1-15.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-7 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616